Citation Nr: 1010277	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-22 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the left scapula with limitation of motion, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1971 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Huntington, West Virginia.

In correspondence dated and received in August 2008, the 
Veteran withdrew his claim of entitlement to service 
connection for bilateral hearing loss.  As such, this issue 
is not before the Board for appellate consideration.  38 
C.F.R. § 20.204(c) (2009).

For the reasons explained below, the issue of entitlement to 
a disability rating in excess of 20 percent for residuals of 
a fracture of the left scapula with limitation of motion is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for residuals of a fracture of the left scapula with 
limitation of motion.

The Veteran's most recent orthopedic examination took place 
in February 2007, more than three years ago.  The Veteran 
alleges that the residuals of fracture to the left scapula 
should be rated higher than 20 percent as his February 2007 
VA examination noted that there is a slight deformity in the 
joint, and he further contends that the rating failed to 
account for the pain incurred with movement.  Since the time 
of the February 2007 VA examination, the Veteran has stated 
that there is constant popping, clicking, and locking in the 
left shoulder girdle and that he must receive 2-3 injections 
per year for the discomfort he is experiencing as it is 
beginning to interfere with his occupation as a postal 
worker.  
In light of the above, the Board has determined that a new VA 
orthopedic examination is necessary in order to fully and 
fairly evaluate the Veteran's increased rating claim.  

Ongoing relevant VA medical records should also be obtained.  
38 U.S.C.A § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
in the material could be determinative of the claim).

The Board notes that, since the RO issued the statement of 
the case in July 2008, additional relevant evidence has been 
associated with the claims file, consisting of a November 
2008 VA MRI report.  However, no waiver of initial RO review 
has been submitted; therefore, on remand, the RO/AMC must 
consider this new evidence in the first instance with respect 
to the claim on appeal.  See 38 C.F.R. § 20.1304 (2009). 

Accordingly, the case is REMANDED for the following action:

1. Obtain current VA treatment records 
dating since February 2007 from the VA 
Medical Center in Beckley, West Virginia.  

2. Schedule the Veteran for a VA joints 
examination to determine the current 
nature and severity of the residuals of a 
fracture of the left scapula with 
limitation of motion.  The claims file 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  A rationale for any opinions 
expressed should be provided.  All tests 
or studies deemed necessary should be 
conducted, to specifically include X-ray 
testing and range of motion measurements, 
and the results should be reported in 
detail.  

The examiner should describe the 
symptomatology of the Veteran's scapula 
disability in detail.  The examiner should 
also describe any functional loss 
pertaining to the disability at issue due 
to pain or weakness, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.

3. After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed, to 
include all additional relevant evidence 
associated with the claims file.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).







 
